DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
Applicant’s amendment filed 12/20/2021 has been entered.
Claims 1-21 remain pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prommersberger (US PGPUB 2009/0001122), in view of Bauman (US Patent 7,547,312), and in further view of D’Agostino (US PGPUB 2010/0147923)

Regarding Claims 1, 8 and 15, Prommersberger discloses a staple cartridge assembly, comprising: 
a staple cartridge (104; Figures 1, 2A, 2B, 4), comprising: 
a cartridge deck (as shown); 
staple cavities (as shown); and 

a tissue thickness compensator/an implantable adjunct/layer (350; Figures 3A-4) positionable and capable of being positioned on the cartridge deck (of 104; see attachments disclosed in Paras. 0029, 0050), comprising: 
a first woven fiber construct/material (“porous layer 370”; disclosed as “fibrous…woven structures” and “woven fabrics” per Para. 0031; see Paras. 0032-0033 and 0040); and 
a second woven fiber construct/material (“reinforcement member 380” configured as a “mesh” per Para. 0045-0046 which discloses woven mesh materials; or “porous layer 370” - note Para. 0021 which discloses multiple porous layers with a non-porous layer between the porous layers and therefore, each of the outer porous layers could be viewed as the separate woven fiber construct/materials), 
wherein the second woven fiber construct/material (370 or 380; see above) is different than the first woven fiber construct/material (370; note Para. 0021 which discloses multiple separate porous layers and because the layers are separate, they can be reasonably viewed as “different”; further note Para. 0031-0033 which discloses several different fibrous woven structures for the porous layer and Para. 0044-0046 discloses the reinforcement layer 380 can comprise a woven mesh and/or braided filaments which can also be viewed as woven),
wherein the first woven fiber construct/material (370) comprises a first density and the second woven fiber construct/material (380 or other 370-per note each material must have a density- note modification below),
wherein the first woven fiber construct/material (370) and the second woven fiber construct/material (370 or 380) are configured to induce a biological response (see Para. 0035, 0040 which discloses the porous layers can be comprised of haemostatic agents or comprise haemostatic properties and Para. 0051 discloses any of the layers (370 and 380) can comprise bioactive agents which will clearly induce biological responses; further it must be noted that the “porous” layers (i.e. 370) will readily induce a biological response as the porous nature of such materials will allow for the biological response of tissue ingrowth).
	
However, although the first woven fiber construct/material (370) and the second woven fiber construct/material (380 or other outer layer of 370; see above), can be reasonably implied as comprising different densities (given the different materials disclosed, see Para. 0031, 0045-0046), Prommersberger fails to explicitly disclose the woven fiber construct/materials (outer layers of 370 per Para. 0021 or 370 and 380) comprise different densities. Further, although Prommersberger discloses the compensator/implantable adjunct/layer can comprise a dehydrated material which can be hydrated (see Para. 0040) and therefore can be reasonably implied as being configured to expand as claimed, Prommersberger fails to explicitly disclose the compensator/implantable adjunct/layer (350) being configured to expand to adapt to a thickness of and apply a compressive force to the tissue captured within the staples as a result of the progressive firing motion.
 Bauman which includes another surgical stapling assembly which further comprises a compensator/implantable adjunct/layer (12; Figure 1A) which can comprise materials comprising varying densities in different portions of the buttress (12; Col 9, line 51 through Col 10, line 7), wherein a higher density material can be utilized in a central region (i.e. spokes 44 or central region 42; see Figure 4C) or a perimeter region (46; see Col 10, lines 41-47).
As demonstrated by Baumann, it is known in the art to utilize different densities in different regions of the buttress/compensator/adjunct to allow for proper alignment of the compensator with the tool and/or provide further reinforcement to the staple lines (Col 9, line 51 through Col 10, line 7). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the compensator/implantable adjunct/layer such that the different materials or portions (outer porous layers 370 (Para. 0021) or 370 and 380) of Prommersberger comprise different densities as taught by Baumann. By modifying Prommersberger in this manner, different portions of the compensator/implantable adjunct/layer can comprise a higher strength as desired. For example, increasing density at an area where the staple line is formed will increase the staple reinforcement as taught by Baumann (Col 10, lines 3-7 and 45-47). Further, in view of Baumann, increasing the porosity/decreasing the density of the material of Prommersberger that will come into contact with the tissue would be more beneficial as the material would be more conformable to the tissue while using a more dense material for the layer adjacent to cartridge deck of Prommersberger will stiffen the portion of the compensator attached to the tool and therefore will aid in maintaining Baumann (see Col 9, lines 55-58).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected fiber woven materials with different densities, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See above.
Further, attention can be brought to the teachings of D’Agostino which includes another surgical stapling assembly which further comprises a compensator/implantable adjunct/layer (101; Figures 4-5) which comprises two woven fiber materials/constructs (104a, 104b; knitted mesh of yarns; Para. 0054) and an expandable material (absorbable sealant; Paras. 0054-0055) such that the compensator/implantable adjunct/layer (101) is configured to expand upon contact with a fluid in order to adapt to a thickness of tissue captured within the staples and apply a compressive force to tissue captured within the staples (see Paragraphs 0054-0056, 0058, 0059 which disclose a sealant (i.e. hydrogel) which expands/swells when contacted with fluid and assists in sealing and securing the tissue together and therefore, can be reasonably considered as being adaptable to the tissue thickness and apply a compressive force to the tissue after stapled). 
Note: it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, the expandable/swelling configuration of D-Agostino is viewed as teaching the claimed feature although the exact function is not explicitly disclosed.

	It is further noted that Prommersberger discloses the porous layers (i.e. 370) and the reinforcement layers (i.e. 380) can comprise haemostatic properties (i.e. Para. 0035 and 0050). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the materials/constructs of the invention of Prommersberger such that the materials/constructs are coated with an expandable sealant material as taught by D’Agostino. By modifying Prommersberger in this manner, the tissue can be further secured and by incorporating such a sealant, bleeding can be further retarded/prevented as taught by D’Agostino (see Para. 0056).

Regarding Claims 2, 9 and 16, Prommersberger, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the tissue thickness compensator/adjunct/layer comprises a first/initial height before the being captured within the staples, wherein the initial height is greater than the formed height of the staples. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the height of the compensator/adjunct/layer such that it embodies an initial height greater than that of the formed staples as the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) per MPEP section 2144.04(IV)(A). Further it is noted that one would be readily motivated to adjust the height of such compensator/adjunct/layer based on the amount of tissue that is intended to be clamped. Further it is also noted that Applicant has not disclosed as to why this feature is a critical feature or serves a particular purpose.


Regarding Claims 3, 10 and 17, Prommersberger, as modified discloses the first woven fiber material/construct (370) is more hydrophilic than the second woven fiber material/construct (380; note Para. 0032 discloses the porous layer can be of bioabsorbable fibers and Para. 0049 discloses the reinforcement member can be non-bioabsorbable and therefore it can be reasonably assumed the porous layer is more hydrophilic), however, assuming arguendo that Prommersberger does not at least imply that first material/construct is more hydrophilic, in which Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the first and second materials/constructs such that the first material/construct is more hydrophilic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this particular instance, based on Figure 4 of Prommersberger, allowing the porous layer to be more hydrophilic will allow the compensator portion which comes into direct contact with the tissue to absorb more and hence conform better to the tissue being clamped.

Regarding Claims 4, 11 and 18, Prommersberger, as modified, discloses the first woven fiber construct/material (370) is denser than the second woven fiber construct/material (other layer of 370 of the “outer layers” per Para. 0021 and given the modification in view of Baumann). Alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art to embody the first construct/material with a greater density because Applicant has not disclosed that the specific relationship provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the denser materials being either the first or second material because it either instance, the compensator/adjunct/layer will provide staple reinforcement as well as be conformable to the tissue clamped. Therefore, it would have been an obvious matter of design choice to modify the materials, and density thereof, to obtain the invention as specified in the claim.

Regarding Claims 5, 12 and 19, Prommersberger, as modified, discloses the first woven fiber construct/material (370) comprises an exterior layer (could be viewed as relative to the cartridge or the tissue) of the compensator/adjunct/implantable layer (350; see Figure 4 as the first material 370 is an exterior layer relative to the cartridge body 104; also note per Para. 0021 the “outer layers” are the porous layers 370).

Regarding Claims 6, 13 and 20, Prommersberger, as modified, discloses the second woven fiber construct/material (380 or one of the “outer layers” of 370 as mentioned in Para. 0021) comprises an interior layer (could be viewed as relative to the cartridge or the tissue) of the compensator/adjunct/implantable layer (350).

Regarding Claims 7, 14 and 21, Prommersberger, as modified, discloses the fluid comprises water, saline, or a bodily fluid (see Para. 0054 of D’Agostino and note that the sealant is clearly capable of expanding when contacted by saline or a bodily fluid).


Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Examiner respectfully asserts that there does not appear to be any specific arguments relating a claim limitation to a specific reference in the rejection applied above. However, in general it appears the Applicant is arguing that the references applied above do not disclose, or render obvious, the claimed invention. Applicant specifically highlights the amended language “The second fibrous, woven material is different than the first fibrous, woven material” and “The first fibrous, woven material and the second fibrous, woven material are configured to induce a biological response.”
Examiner respectfully asserts that the combination of references applied does, in fact, disclose these features and it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the references in the manner as outlined above to arrive at the claimed invention. 
Specifically, in summary, Prommersberger discloses several embodiments of a “multilayer buttress”. Two specific examples are referred above in the rejection above.
-First, Paragraph 0021 discloses a multilayer buttress similar to “350” shown in Figures 3a-3c, however, it discloses a buttress with two outer porous layers (370) which “sandwich” a non-porous layer and further, Paragraph 0031 discloses the “Woven fabric” configuration of these porous layers. 
-Second, the buttress (350) shown in Figures 3a-3c are interpreted as the claimed compensator wherein both the porous layer (370) and the reinforcement mesh layer (380) are interpreted as analogous to the claimed first and second woven materials.
	These embodiments disclose several of the claimed features but fail to explicitly disclose the compensator being expandable as claimed and comprising the variable densities. Note that although not explicitly stated, it can be readily implied that the different materials will readily comprise different densities given the multiplicity of fibrous woven material configurations/options disclosed which would have been readily tried. Further, given the absorbable nature and haemostatic properties of such materials (i.e. Para. 0035 and 0050) disclosed, the expandability could also be readily implied given the disclosed materials.
However, the disclosures of Baumann and D’Agostino are incorporated for further evidence of the obvious nature of such materials/features and the use of such in the art of surgical staplers. D’Agostino clearly teaches the use of absorbent expandable materials in a compensator/buttress in a surgical stapler which would have been obvious to incorporate such into Prommersberger given the motivation and explanation above. Further, Baumann clearly teaches the use of variable densities of materials in a compensator/buttress and mentions the use of such variable density is to assist in reinforcement of staple lines and/or alignment of the buttress/compensator with the tool. For these reasons one would be readily motivated to alter one of the layers of Prommersberger to have different densities. 
Specifically regarding the incorporated language, Examiner respectfully notes that merely saying one construct/material is “different” than another is merely requiring that the materials be “separate” physical structures as all structures can be viewed as “different”. Regardless, Prommersberger also clearly discloses two different types of materials used for the different layers as outlined above. Even further, Prommersberger also clearly discloses these materials being capable/configured to induce a biological response given the explanation/citations above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Lashinski (USP 7,320,704) teaches adjust weave density to prevent bleeding or allow tissue growth (Col 10, lines 12-15).
-Baily (USP 7,160,299) teaches a patch comprising multiple layers with different densities. 
-Boldue (US PGPUB 2010/0094400) discloses the use of denser weave patterns at the region of fastening.
-Hodgekinson (US PGPUB 2013/0123816) teaches weaving materials to form buttress materials.
-Trumbull (USP 5,263,629) discloses buttress materials in the form of tightly woven fabric.
-Soltz (US PGPUB 2007/0179528) discloses the use of multilayered mesh materials.
-Prommersberger (USP 7,665,646) discloses reinforcement members including fabrics, meshes, monofilaments, multifilament braids wherein the mesh may be prepared using any technique known to those skilled in the art, such as knitting, weaving. 
Shah (US PGPUB 2011/0087279) discloses bolster/compensator materials that generate biological responses (i.e. see Para. 0037).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/13/2022